DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “or” is interpreted as being satisfied by any of the given options. A piece of prior art which reads on one of the options sufficiently satisfies the entire portion of the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 9-12, and 18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Orozco (US 20060213497 A1).
Regarding claim 1, Orozco teaches an appliance (Figure 1) comprising: 
a base (bracket 42 and annular element 12); 
5a fuel cage (burner portion 38) located within the base (Figure 3A; burner portion 38 is located within bracket 42 and annular element 12) and configured to accept fuel to be combusted (Figure 1 Paragraph 33; gas container 36 releases propane to the gas burner 34 which includes burner portion 38); 
and an air circulation device (air dispersing element 760) located above the fuel cage (Figure 7; air dispersing element 760 is located above the burner portion 38), 
wherein the air circulation device includes: 
an apex at a center of the air circulation device (Figure 8C; center of air dispersing element 760 is the apex at the center of fins 820); 
a ring at an outer periphery of the air circulation device and extending in a first 10plane (Figure 8C; ring along outer edge of air dispensing element 760 surrounding fins 820); 
and slats extending from the apex to the ring (Figure 8C; fins 820 extends from center of plate 760 to outer ring), 
wherein the slats extend at a non-zero and non-perpendicular angle with respect to the first plane (Figure 8A Paragraph 38; fins 820 are arranged at an acute angle to the top plate 364).

Regarding claim 2, Orozco teaches the appliance of claim 1, wherein 
the slats extend at a same angle as one another (Paragraph 38; fins are arranged at substantially the same angle).
Furthermore, it is known in the art that the angles of one or more slats positioned between food and the fuel/heating source can be the same angle or different angles as evidenced by Paragraph 95 of Wenzel (US 20160198897 A1).

Regarding claim 3, Orozco teaches the appliance of claim 1, wherein 
the appliance is a grill or smoker (Paragraph 10; present invention is related to providing a grilling device).

Regarding claim 9, Orozco teaches appliance of claim 1, wherein 
the ring is circular in shape (Figure 8A-C, air dispersing element 760 is clearly circular).
Furthermore, the MPEP teaches that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. MPEP2144.04IVB.

Regarding claim 10, Orozco teaches an appliance (Figure 1) comprising: 
5a base (bracket 42 and annular element 12); 
a fuel cage (burner portion 38) located within the base (Figure 3A; burner portion 38 is located within bracket 42 and annular element 12) and configured to accept fuel to be combusted (Figure 1 Paragraph 33; gas container 36 releases propane to the gas burner 34 which includes burner portion 38); 
and an air circulation device (air dispersing element 760) located above the fuel cage (Figure 7; air dispersing element 760 is secured above the burner portion 38), 
wherein the air circulation device includes: 
an apex at a center of the air circulation device (Figure 8C; center of air dispersing element 760 in center of fins 820); 
10a ring at an outer periphery of the air circulation device and extending in a first plane (Figure 8C; ring surrounding air dispensing element 760 surrounding fins 820); 
slats extending from the apex to the ring (Figure 8C; fins 820 extend from center of plate 760 to outer ring), 
wherein the slats define openings between the slats that direct air in a partially horizontal manner (Figure 8A Paragraph 38; fins are arranged at an acute angle to the top plate 364).
	Since the fins are arranged at an acute angle, the air that flows through said fins would flow at least in a partially horizontal manner.

Regarding claim 11, Orozco teaches the appliance of claim 10, wherein 
the slats extend at a non-zero, non- 15perpendicular angle to one another (Figure 8A Paragraph 38; fins are arranged at an acute angle to the top plate 364).

Regarding claim 12, Orozco teaches the appliance of claim 10, wherein 
the slats extend at a same angle as one another (Paragraph 38; fins are arranged at substantially the same angle).
Furthermore, it is known in the art that the angles of one or more slats positioned between food and the fuel/heating source can be the same angle or different angles as evidenced by Paragraph 95 of Wenzel (US 20160198897 A1).

Regarding claim 18, Orozco teaches the appliance of claim 10, wherein 
the ring is circular in shape (Figure 8A-C, air dispersing element 760 is clearly circular).
Furthermore, the MPEP teaches that changes in shape are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant. MPEP2144.04IVB.

Claims 1, 3-6, 10-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Owczarzak (US 9339145 B1).
Regarding claim 1, Owczarzak teaches an appliance (Figure 2) comprising: 
a base (round shaped grill 24); 
5a fuel cage (fire area 22) located within the base (Figure 3; fire area 22 is within round shaped grill 24) and configured to accept fuel to be combusted (Column 2 Lines 13-16; liquefied fat drips into fire area 22 where it ignites); 
and an air circulation device (plate 12) located above the fuel cage (Figure 3; plate 12 is placed above fire area 22), 
wherein the air circulation device (plate 12) includes:
an apex (Owczarzak Annotated Figure 4; apex formed by upper edge of flaps 34) at a center of the air circulation device (Owczarzak Annotated Figure 4; apex is formed at center of plate 12); 

    PNG
    media_image1.png
    498
    635
    media_image1.png
    Greyscale

Owczarzak Annotated Figure 4; apex at the center air circulation device is labeled
a ring at an outer periphery of the air circulation device and extending in a first 10plane (Figure 4; ring of flat plate between straight sections 20 at the outer edge of plate 12 and openings 26) 
and slats (flaps 34) extending from the apex to the ring (Owczarzak Annotated Figure 4; flaps 34 can be seen extending from the apex to the outer ring), 
wherein the slats (flaps 34) extend at a non-zero and non-perpendicular angle with respect to the first plane (Figure 4; flaps 34 can be seen extending at an acute angle with respect to plate 12).

Regarding claim 3, Owczarzak teaches the appliance of claim 1, wherein 
the appliance is a grill or smoker (Column 1 Lines 7-9; disclosure relates to grill insert devices).

Regarding claim 4, Owczarzak teaches the appliance of claim 1, further comprising
one or more tabs disposed within the base (Figure 3; grate 48 is located within the grill 24), and wherein the air circulation device is removably placed on the tabs (Figure 3 Column 2 Lines 30-53; plate 12 is hung from the grate 48 of the grill during use).
As can be seen in Figure 4, the hooks 44 used to hang plate 12 from grate 48 can clearly be easily unhooked and the plate 12 removed.

Regarding claim 5, Owczarzak teaches the appliance of claim 1, wherein 
the air circulation device (plate 12) further comprises a handle (hook 46 of hanger 44) coupled to one of the apex, slats, or ring (Figure 4; projection 50 of the hangers 44 is insertable through one of the holes 54 at the outer ring) by one or more brackets (Column 2 Lines 30-47; spaced side 52 and projections 50 of hanger 44 connect the hook 46 with the outer ring area of plate 12).
See claim interpretation above for “or”.

Regarding claim 6, Owczarzak teaches the appliance of claim 5, further comprising
a handle ring (outer ring of plate 12 between straight section 20 and flap 34) coupling the brackets 20to the slats (Figure 2; outer ring of plate 12 which connects holes 54 to openings 26 also couples the hangers to the flaps 34).

Regarding claim 10, Owczarzak teaches an appliance comprising: 
5a base (round shaped grill 24); 
a fuel cage (fire area 22) located within the base (Figure 3; fire area 22 is clearly within round shaped grill 24) and configured to accept fuel to be combusted (Column 2 Lines 13-16; liquefied fat drips into fire area 22 where it ignites); 
and an air circulation device (plate 12) located above the fuel cage (Figure 3; plate 12 is placed above fire area 22), 
wherein the air circulation device includes: 
an apex (Owczarzak Annotated Figure 4; apex formed by upper edge of flaps 34) at a center of the air circulation device (Owczarzak Annotated Figure 4 is formed at center of plate 12); 
10a ring at an outer periphery of the air circulation device and extending in a first plane (Figure 4; ring of flat plate within straight sections 20 at the outer edge of plate 12 surrounding openings 26); 

    PNG
    media_image1.png
    498
    635
    media_image1.png
    Greyscale

Owczarzak Annotated Figure 4; apex at the center air circulation device is labeled
slats (flaps 34) extending from the apex to the ring (Owczarzak Annotated Figure 4; flaps 34 can clearly be seen extending from the apex to the outer ring), 
wherein the slats (flaps 34) define openings (openings 26) between the slats that direct air in a partially horizontal manner (Figure 4; flaps 34 can be seen extending at an acute angle with respect to plate 12).
Figure 3 shows that air can be seen flowing at least partially horizontal after flowing through the plate 12.

Regarding claim 11, Owczarzak teaches the appliance of claim 10, wherein 
the slats (flaps 34) extend at a non-zero, non- 15perpendicular angle to one another (Figure 4; flaps 34 can be seen extending at an acute angle with respect to plate 12).

Regarding claim 13, Owczarzak teaches the appliance of claim 10, wherein 
one or more tabs disposed within the base (Figure 3; grate 48 is located within the grill 24), and wherein the air circulation device can be removably placed on the tabs (Figure 3 Column 2 Lines 30-53; plate 12 is hung from the grate 48 of the grill during use).
As can be seen in Figure 4, the hooks 44 used to hang plate 12 from grate 48 can clearly be easily unhooked.

Regarding claim 14, Owczarzak teaches the appliance of claim 10, wherein 
the air circulation device (plate 12) further comprises a handle (hook 46 of hanger 44) coupled to one of the apex, slats, or ring (Figure 4; projection 50 of the hangers 44 is insertable through one of the holes 54 at the outer ring) by one or more brackets (Column 2 Lines 30-47; spaced side 52 and projections 50 of hanger 44 connect the hook 46 with the outer ring area of plate 12).
See claim interpretation above for “or”.

Regarding claim 15, Owczarzak teaches the appliance of claim 14, wherein
the air circulation device (plate 12) further comprises a handle ring (outer ring of plate 12 between straight section 20 and flap 34) disposed coupling the brackets to the slats (Figure 2; outer ring of plate 12 which connects holes 54 to openings 26 also couples the hangers to the flaps 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Owczarzak (US 9339145 B1) in view of Frantz (US 20140053823 A1).
	Regarding claim 7, Owczarzak teaches the appliance of claim 1.
	Owczarzak fails to teach:
	a dolly configuration including a frame coupled to the base and to one or more wheels.
Frantz teaches a portable barbeque grill, wherein:
a dolly configuration including a frame (structural frame 18) coupled to the base (Paragraph 27; portable grill cabinet 14 includes a structural frame 18) and to one or more wheels (Paragraph 33; grill 10 may include a plurality of wheels attached to cabinet 14 and casters 96 attached to lower ends of front support beams 58).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Owczarzak with Frantz and have the appliance include a dolly configuration. This would have been done so that the appliance would be a portable, all-terrain cabinet for outdoor grilling (Frantz; Paragraph 6).

Regarding claim 16, Owczarzak teaches the appliance of claim 10.
Owczarzak fails to teach:
a dolly configuration including a frame coupled to the base and to one or more wheels.
Frantz teaches a portable barbeque grill, wherein:
a dolly configuration including a frame (structural frame 18) coupled to the base (Paragraph 27; portable grill cabinet 14 includes a structural frame 18) and to one or more wheels (Paragraph 33; grill 10 may include a plurality of wheels attached to cabinet 14 and casters 96 attached to lower ends of front support beams 58).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Owczarzak with Frantz and have the appliance include a dolly configuration. This would have been done so that the appliance would be a portable, all-terrain cabinet for outdoor grilling (Frantz; Paragraph 6).


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Owczarzak (US 9339145 B1) in view of Frantz (US 20140053823 A1), and in further view of Specie (US 4505489 A).
Regarding claim 8, Owczarzak as modified as modified teaches the appliance of claim 7.
Owczarzak fails to teach:
the dolly configuration further comprises one or more grips coupled to the frame
Specie teaches a dolly system for use with grills (Column 1 Lines 8-11), wherein:

the dolly configuration further comprises one or more grips coupled to the frame (Column 2 Lines 39-42; a second cross bar is used as a hand grip for the user)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Owczarzak with Specie and have the dolly include a hand grip. This would have been done so that the user could grip and manipulate the dolly (Frantz; Paragraph 6).
Furthermore, having handles on dollies where a hand in intended to grip is well known in the art as evidenced by STYS (US 10710623 B1).

Regarding claim 17, Owczarzak teaches the appliance of claim 16, wherein
the dolly configuration further comprises one or more grips coupled to the frame.
Specie teaches a dolly system for use with grills (Column 1 Lines 8-11), wherein:

the dolly configuration further comprises one or more grips coupled to the frame (Column 2 Lines 39-42; a second cross bar is used as a hand grip for the user)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Owczarzak with Specie and have the dolly include a hand grip. This would have been done so that the user could grip and manipulate the dolly (Frantz; Paragraph 6).
Furthermore, having handles on dollies where a hand in intended to grip is well known in the art as evidenced by STYS (US 10710623 B1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Picken (US 20160331184 A1)
- Lann (US 20050086757 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                         
/JOEL M ATTEY/Primary Examiner, Art Unit 3763